UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7163


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM LEE PATTERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:00-cr-00187-RGD-1)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Patterson, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William   Lee      Patterson       appeals   the    extent       of    the

reduction     granted      in    his    motion    for   reduction       of   sentence

pursuant to 18 U.S.C. § 3582(c) (2006).                    We have reviewed the

record and find no abuse of discretion and no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Patterson, No. 2:00-cr-00187-RGD-1 (E.D

Va.   filed    May   27,    2008;      entered    May   28,    2008);    see    United

States v.     Dunphy,      551   F.3d    247,     257   (4th   Cir.     2009).        We

dispense      with   oral       argument    because     the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2